DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Applicant's election of Invention II (claims 1-14) in the reply filed on 10-18-22 is acknowledged. Applicant did not indicate that the election was made with or without traverse; thus, because the reply does not distinctly and specifically point out supposed errors in the election requirement, the election is treated as an election without traverse. Claims 15-20 (Invention I) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character 42 of Figure 1 is not described in the specification.  
Reference character 52 of Figure 1 is not described in the specification.
Reference character 40 of Figures 4A and 4B is not described in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character 24 (an arrow) has been used to designate a reaction chamber (see Figures 1 and 2).
Reference character 24 (a line) has also been used to designate different items (see Figures 3, 4A, and 4B).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: 
At line 9, “said inlet” is indefinite as to whether applicant is referring to the condensate inlet or the reaction chamber inlet. It is suggested applicant define the condensate inlet and outlet as “a condensate inlet line” and “a condensate outlet line” to assist in distinguishing the types of inlets and outlets for the condensate lines.
At line 10, “said outlet” is indefinite as to whether applicant is referring to the condensate outlet or the reaction chamber outlet. It is suggested applicant define the condensate inlet and outlet as “a condensate inlet line” and “a condensate outlet line” to assist in distinguishing the types of inlets and outlets for the condensate lines.
At line 12, “condensate” is indefinite as to whether applicant is referring to the previously recited condensate at line 9. It is suggested applicant recite “said condensate” for clarification.
At lines 13 and 14, “said inlet” is indefinite as to whether applicant is referring to the condensate inlet or the reaction chamber inlet. It is suggested applicant define the reaction chamber and condensate inlets and outlets as “condensate inlet line” and “condensate outlet line” and “reaction chamber inlet” and “reaction chamber outlet” to assist in distinguishing the types of inlets and outlets.
At line 14, “said outlet” is indefinite as to whether applicant is referring to the condensate outlet or the reaction chamber outlet. It is suggested applicant define the reaction chamber and condensate inlets and outlets as “condensate inlet line” and “condensate outlet line” and “reaction chamber inlet” and “reaction chamber outlet” to assist in distinguishing the types of inlets and outlets.
Claim 2: 
At lines 2-3, “said charge of algaecide” is indefinite as to whether applicant is referring to the “algaecide” of claim 1. It is suggested applicant use “said algaecide” to refer to the previously recited algaecide of claim 1.
Claim 3: 
At line 1, “said condensate” is indefinite as to whether applicant is referring to the previously recited condensate at line 9 or 12 of claim 1. The multiple uses of the term “condensate” in claim 1 makes the current reference to “condensate” unclear – see above 112(b) rejection against claim 1.
Claims 4-6 are rejected as being dependent on a rejected claim.
Claim 7: 
At line 1, “said feed channel” lacks antecedent basis. It is suggested that basis for reference to “feed channel” be included in claim 1, from which claim 7 depends.
Claim 8: 
At line 1, “said charge of algaecide” is indefinite as to whether applicant is referring to the “algaecide of claim 1. It is suggested applicant use “said algaecide” to refer to the previously recited algaecide of claim 1.
At lines 1-2, “said feed channel” lacks antecedent basis. It is suggested that basis for reference to “feed channel” be included in claim 1, from which claim 8 depends.
Claim 9: 
At lines 2 and 3 (both occurrences), “condensate” is indefinite as to whether applicant is referring to the previously recited condensate at line 9 or line 12 of claim 1. The multiple uses of the term “condensate” in claim 1 makes the current references to “condensate” unclear – see above 112(b) rejection against claim 1. If applicant is referring to the same condensate, the use of “said condensate” is recommended.


Claim 10: 
At line 1, “said inlet flow diverter” lacks antecedent basis. It is suggested that basis for reference to “inlet flow diverter” be included in either or both of claims 1 and 8 – from which claim 10 depends. For example, the use of “inlet flow diverter” should be added to claim either claim 1 or claim 8.
At line 1, “said inlet” is indefinite as to whether applicant is referring to the condensate inlet or the reaction chamber inlet. It is suggested applicant define the reaction chamber and condensate inlets and outlets as “condensate inlet line” and “condensate outlet line” and “reaction chamber inlet” and “reaction chamber outlet” to assist in distinguishing the types of inlets and outlets.
At line 2, “condensate” is indefinite as to whether applicant is referring to the previously recited condensate at line 9 or 12 of claim 1. The multiple uses of the term “condensate” in claim 1 makes the current reference to “condensate” unclear – see above 112(b) rejection against claim 1. If applicant is referring to the same condensate, the use of “said condensate” is recommended.
Claim 11: 
At line 1, “said outlet flow diverter” lacks antecedent basis. It is suggested that basis for reference to “outlet flow diverter” be included in either or both of claims 1 and 8 – from which claim 11 depends. For example, the use of “outlet flow diverter” should be added to claim either claim 1 or claim 8.
At lines 1-2, “said outlet” is indefinite as to whether applicant is referring to the condensate outlet or the reaction chamber outlet. It is suggested applicant define the reaction chamber and condensate inlets and outlets as “condensate inlet line” and “condensate outlet line” and “reaction chamber inlet” and “reaction chamber outlet” to assist in distinguishing the types of inlets and outlets.
Claim 12: 
At line 1, “said outlet flow diverter” lacks antecedent basis. It is suggested that basis for reference to “outlet flow diverter” be included in either or both of claims 1 and 8 – from which claim 12 depends. For example, the use of “outlet flow diverter” should be added to either claim 1 or claim 8.
At line 1, “said condensate” is indefinite as to whether applicant is referring to the previously recited condensate at line 9 or line 12 of claim 1. The multiple uses of the term “condensate” in claim 1 makes the current reference to “condensate” unclear – see above 112(b) rejection against claim 1. If applicant is referring to the same condensate, the use of “said condensate” is recommended.
At line 2, “said outlet” is indefinite as to whether applicant is referring to the condensate outlet or the reaction chamber outlet (see claim 1). It is suggested applicant define the reaction chamber and condensate inlets and outlets as “condensate inlet line” and “condensate outlet line” and “reaction chamber inlet” and “reaction chamber outlet” to assist in distinguishing the types of inlets and outlets.
Claim 13: 
At line 1, “said inlet flow diverter” lacks antecedent basis. It is suggested that basis for reference to “inlet flow diverter” be included in either or both of claims 1 and 8 – from which claim 13 depends. For example, the use of “inlet flow diverter” should be added to either claim 1 or claim 8.
At line 1, “condensate” is indefinite as to whether applicant is referring to the previously recited condensate at line 9 or line 12 of claim 1. The multiple uses of the term “condensate” in claim 1 makes the current reference to “condensate” unclear – see above 112(b) rejection against claim 1. If applicant is referring to the same condensate, the use of “said condensate” is recommended.
Claim 14: 
At line 1, “said feed tube” lacks antecedent basis. It is suggested that basis for reference to “feed tube” be included in one or more of claims 1, 5, or 6 – from which claim 14 depends. For example, the use of “feed tube” should be added to one of claim 1, claim 5, or claim 6 to provide antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Italia et al. (Publication Number: 2019/0071331 A1).
	Claim 1: Regarding the limitation: A device comprising: (a) a reaction chamber having a floor and a wall, said floor and said wall defining an interior of said reaction chamber, Italia et al. (Italia hereafter) teach an HVAC fluid conditioning system 100 (see paragraphs 20, 28, and 30; Figures 1, 3, and 8A). Italia teaches that the floor and walls define an interior housing (reaction chamber) (see Figure 1 below as annotated by the examiner).

    PNG
    media_image1.png
    344
    474
    media_image1.png
    Greyscale


Regarding the limitation: (b) and inlet leading into said reaction chamber from outside said wall, Italia teaches inlet 102 through which condensation water passes through system 100 (see paragraphs 20 and 23) (see Figure 3 below as annotated by the examiner).


    PNG
    media_image2.png
    344
    594
    media_image2.png
    Greyscale

Regarding the limitation: (c)  an outlet leading out of said reaction chamber, said outlet being spaced apart from said inlet, said floor of said reaction chamber being between said inlet an said outlet, said inlet and said outlet of said reaction chamber being dimensioned to connect to an inlet and an outlet of a condensate line, respectively, for receiving a flow of condensate into said inlet, said flow continuing across said floor of said reaction chamber, and out of said outlet, Italia teaches an outlet pipe connection 106 (outlet leading out of reaction chamber). The outlet 106 is spaced from the inlet pipe connection 102. The floor of the system 100 (reaction chamber) is between the inlet 102 and the outlet 106 of conditioning system 100. The inlet 102 and outlet 106 are dimensioned to connect to an inlet and an outlet of a condensate line 120 (see paragraphs 20-23; Figure 3). The inlet 102 receives flow of condensate 112 at the inlet 102 and flow of condensate continues across the floor of the reaction chamber and the condensate flows out of the outlet 106 (see Figure 3). 
Regarding the limitation: (d) an algaecide in said reaction chamber and positioned with respect to said floor of said reaction chamber to interact with condensate entering said reaction chamber via said inlet and flowing across said floor of said reaction chamber from said inlet to said outlet, Italia teaches algaecide tablets 110 (chlorine tablets) inserted in the container/receptacle 105 (positioned with respect to the floor of the reaction chamber) of dispenser system 100 (see paragraphs 22-23). The algaecide is conditioned to kill and prevent growth of algae and/or other harmful contaminants in the condensate (interacts with condensate entering reaction chamber flowing in through the inlet 102 and across the floor of the reaction chamber and out of outlet 106) (see paragraph 23).
Claim 2: Regarding the limitation: The device of claim 1, further comprising a feed channel extending into said reaction chamber, said feed channel having an opening therethrough, and said charge of said algaecide being dimensioned to fit inside said feed channel, container 105 includes a longitudinal channel (feed channel extends into the reaction chamber) holding the algaecide tablets 110. The feed channel has openings 105A. Container 105 and the feed channel extend into the reaction chamber positioned between inlet 102 and outlet 106 (see Figure 3 below as annotated by the examiner). The algaecide tablets 110 are dimensioned to fit inside the feed channel (see Figure 1 showing dimensioned tablets in feed channel).


    PNG
    media_image3.png
    323
    493
    media_image3.png
    Greyscale

Claim 3: Regarding the limitation: The device of claim 1, said algaecide being dissolvable in said condensate, Italia teaches that as the condensate flows through the system, it dissolves the algaecide tablets or rods (see paragraphs 29 and 31).
Claim 4: Regarding the limitation: The device of claim 1, said algaecide being chlorine, Italia teaches chlorine algaecide (see paragraphs 3-4).
Claim 8: Regarding the limitation: The device of claim 1, said charge of algaecide being a solid and said feed channel including a bottom with an opening leading to said floor of said reaction chamber, Italia teaches the algaecide is a tablet (solid) (see paragraph 22). The container 105 (feed channel) includes a bottom section having openings 105A that lead to and direct flow along the floor of the conditioning system 100 (reaction chamber) (see Figure 3). 
Claim 9: Regarding the limitation: The device of claim 1, said floor of said reaction chamber including an inlet flow diverter for directing movement of said condensate toward said algaecide and an outlet flow diverter for directing movement of said condensate away from said outlet, Italia teaches an inlet flow container/receptacle 105 and inlet passages/openings 105A (diverter) positioned within the channel of dispenser 104 and on the floor of the conditioning system 100 (reaction chamber) between inlet 102 and outlet 106 (inlet pipe section - see examiner annotations) that directs condensate 112 toward algaecide located inside of container/receptacle 105 (see Figure 3). Italia teaches container/receptacle outlet flow passages/openings 105A (diverter) that directs movement of conditioned condensate away from the outlet (outlet pipe section - see examiner annotations).
Claim 10: Regarding the limitation: The device of claim 8, said inlet flow diverter being at said inlet of said reaction chamber directing movement of condensate toward said algaecide, Italia teaches an inlet flow container/receptacle 105 and inlet passages/openings 105A (diverter) positioned at the inlet side of the system 100 (reaction chamber) to direct condensate 112 toward the algaecide 110 (see Figure 3). 
Claim 11: Regarding the limitation: The device of claim 8, said outlet flow diverter being spaced apart from said outlet of said reaction chamber to slow movement through said reaction chamber from said algaecide, while not specifically recited by Italia, the solid wall portions of container/receptacle 105 necessarily slows the flow of condensate by partially impeding its passage into and out of the chlorine tablet container 105. The container 105 diverts flow through the passages 105A, through the chlorine tablets 110, and directs the condensate out of passages 105A at the outlet side of container 105. Closed wall portions of the container 105 block and slow the flow of condensate. The container 105 and passages 105A (outlet flow diverter) are spaced apart from the outlet 106 of the system 100 (reaction chamber) (see Figures 1 and 3).
Claim 12: Regarding the limitation: The device of claim 8, said outlet flow diverter slowing flow of said condensate from said reaction chamber into said outlet, while not specifically recited by Italia, the solid wall portions of container/receptacle 105 necessarily slows the flow of condensate by partially impeding its passage into and out of the chlorine tablet container 105. The container 105 directs flow through the passages 105A, through the chlorine tablets 110, and divert the condensate out of passages 105A at the outlet side of container 105. Closed wall portions of the container 105 block and slow the flow of condensate (see Figure 3 above with examiner annotations).
Claim 13: Regarding the limitation: The device of claim 8, said inlet flow diverter being oriented to direct condensate toward said algaecide, the container 105 and openings/passages 105A (inlet flow diverter) are oriented to direct condensate toward the algaecide 110 inside of the container 105. See Figure 3 above with annotations by examiner.


Claims 1, 2, and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mansor et al. (Publication Number: 2016/0058899 A1).
	Claim 1: Regarding the limitation: A device comprising: (a) a reaction chamber having a floor and a wall, said floor and said wall defining an interior of said reaction chamber, Mansor et al. (Mansor hereafter) disclose a biocide dispensing device for dispensing biocide into a condensation line of an air conditioner (see Abstract; paragraph 48). Mansor teaches the device 102 couples to line 126 at a T-junction 128 (reaction chamber) along longitudinal axis of line 126. The T-junction (reaction chamber) 128 has a floor and a wall defining the interior of the reaction chamber (see Figure 1; paragraphs 51 and 53).
Regarding the limitation: (b) and inlet leading into said reaction chamber from outside said wall, Mansor teaches condensation line 126 is attached at the inlet and outlet sides of T-junction 128 (reaction chamber) (inlet leading into the reaction chamber from outside of the wall) (see Figure 1 and 3; paragraph 49).
Regarding the limitation: (c)  an outlet leading out of said reaction chamber, said outlet being spaced apart from said inlet, said floor of said reaction chamber being between said inlet an said outlet, said inlet and said outlet of said reaction chamber being dimensioned to connect to an inlet and an outlet of a condensate line, respectively, for receiving a flow of condensate into said inlet, said flow continuing across said floor of said reaction chamber, and out of said outlet, condensation line 126 is attached at the inlet and outlet sides of T-junction 128 (reaction chamber) (outlet leading out of the reaction chamber). The outlet is spaced apart from the inlet (see Figures 1 and 3). The floor of the T-junction (reaction chamber) is between the inlet and the outlet (see Figures). Mansor teaches condensation line 126 is dimensioned and connected at the inlet and outlet sides of T-junction 128 (reaction chamber) for receiving flow of condensate into the inlet. The flow continues across the floor and then out of the outlet (see Figure 1 and 3; paragraphs 1, 10, and 14).
Regarding the limitation: (d) an algaecide in said reaction chamber and positioned with respect to said floor of said reaction chamber to interact with condensate entering said reaction chamber via said inlet and flowing across said floor of said reaction chamber from said inlet to said outlet, Mansor teaches the algaecide is dispensed into the line 126 (into T-junction reaction chamber) and having an opening therethrough (see paragraphs 49-50). The algaecide dispenser 104 is positioned such that aperture 110 is aligned adjacent to T-junction 128 (with respect to the floor of the T-junction (reaction chamber)) of line 126 for passage of biocide into line 126 (see paragraph 53). Condensate enters the T-junction (reaction chamber) through T-junction intersection inlet with126 and moves across the floor of the reaction chamber from the inlet to the outlet (see paragraphs 53-54; Figures 1 and 3). See Figure 1 of Mansor below with annotations made by the examiner.

    PNG
    media_image4.png
    501
    521
    media_image4.png
    Greyscale


Claim 2: Regarding the limitation: The device of claim 1, further comprising a feed channel extending into said reaction chamber, said feed channel having an opening therethrough, and said charge of said algaecide being dimensioned to fit inside said feed channel, Mansor teaches dispensing aperture 110 (feed channel) extends into the T-junction (reaction chamber) (see Figure 1). The liquid algaecide is dimensioned to fit inside the dispensing aperture 110 (feed channel).
Claim 7: Regarding the limitation: The device of claim 1, said algaecide being a liquid and said feed channel including a bottom with a weep hole leading to said floor of said reaction chamber for said liquid to drip through, Mansor teaches the algaecide is a liquid (see paragraph 49). Mansor teaches the container 102 comprises a dispensing aperture 110 (weep hole of feed channel) (liquid algaecide drips through dispensing aperture) that aligns adjacently to the T-junction 128 on the line 126 (leading to floor of reaction chamber) to enable at least partial passage of the biocide 124 into the line 126 (see paragraph 53; Figures 1 and 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Italia et al. (Publication Number: 2019/0071331 A1), as applied to claims 1-4 and 8-13 above, and further in view of Gleason et al. (U.S. Patent Number: 8,075,769 B1).
Claim 5: The device of claim 1, said algaecide being an acid, Italia does not disclose that chlorine algaecide used forms an acid. 
Gleason teaches that when chlorine is used in water, it forms hydrochloric acid (algaecide is an acid). Accordingly, Gleason teaches that the chlorine tablets of Italia form an acid in the condensation water (see column 1, line 65 to column 2, line 3).
Claim 6: The device of claim 5, said algaecide being calcium hypochlorite, Italia does not disclose using calcium hypochlorite. Gleason et al. (Gleason hereafter) teach an in-line P-Trap chlorinator 3 for insertion into condensation drain lines (see Abstract; column 4, lines 53-64). Gleason teaches using container 4 in which an algaecide 12a, 12c is placed (see Figures 1, 2; column 3, line 60 – column 4, line 25). The container 4 is closed with a cap 4e (see column 4, line 13) (claim 14). Gleason teaches that the algaecide material releases chlorine and provides examples such as calcium hypochlorite (see column 4, lines 26- 33).
Italia and Gleason are considered analogous references because each is concerned with destroying and prevention of algae in condensation drain lines through application of algaecide chemicals. 
It would have been obvious to a person having ordinary skill in the art, before the effective filling date of the invention, to have used calcium hypochlorite as the algaecide in the device of Italia because Gleason teaches that calcium hypochlorite is effective in preventing or destroying algacidal and/or bacterial growth in water – which Italia desires to accomplish.
Claim 14: The device of claim 6, said feed tube having a cap, Italia teaches the cap 424 used for tube 404 (see paragraph 31).

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicants’ disclosure: Kent (US Patent Number: 9,273,457 B2) reaches diverters in reaction chamber; Scaringe (US Publication Number: 2007/0119503 A1) teaches method and device for treating algae in plumbing lines; Plummer (US Patent Number: 10,370,181 B1) teaches method and device for treating algae in plumbing lines; Gutierrez (US Patent Number: 9,943,778 B1) teaches method and device for treating algae in plumbing lines; Hardy, III (US Patent Number: 7,392,658 B1) teaches method and device for treating algae in plumbing lines; Cantolino (US Patent Number: 6,895,771 B1) teaches method and device for treating algae in plumbing lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on Tel. (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        


/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773